Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Schaldenbrand on 11/30/2021.
The application has been amended as follows: 
Claim 1, lines 22 and 23 should read as “system of the test object such that the respective positions for the reference object are the same positions as the at least two positions for the test object; and”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-12 are allowed.
The most pertinent prior arts are Pado, Ferrari and in view of newly discovered prior art, LaBreck US 20090303064. In combination the prior arts teach most of the claimed limitations but are silent regarding “such that the respective positions for the reference object are the same positions as the at least two positions for the test object”. Although the prior arts teach the use of multiple transducers located on a reference object and a test object, as well recording measurement from the reference object and storing them for comparison, there is no evidence within the prior arts which anticipate nor render obvious that the transducer(s) placement on the reference object is in the same position/location as the transducers on the test object, based on the defined coordinate system. For these reasons and those presented in the remarks filed on 11/19/2021, claims 1-6 and 8-12 are now distinguishable from the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863